Citation Nr: 0030907	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUE

Entitlement to service connection for claimed myelodysplastic 
syndrome.  




REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active service from October 1944 to August 
1945 in the Merchant Marines and from October 1945 to October 
1948 and January to October 1951 in the United States Marine 
Corps.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the RO.  

In April 1999, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's myelodysplastic syndrome, which was first 
clinically manifested many years after service, is not shown 
to be causally related to any incident in service, including 
the demonstrated exposure to ionizing radiation.  




CONCLUSION OF LAW

The veteran's myelodysplastic syndrome is not due to disease 
or injury which was incurred in or aggravated by active 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The service medical records are entirely negative for any 
evidence of a myelodysplastic syndrome or any other 
hematologic disability.  

The veteran claims that his myelodysplastic syndrome was 
caused by his exposure to ionizing radiation when he passed 
through Nagasaki after its bombing.  Several of his treating 
physicians have suggested a relationship between the 
veteran's disease and radiation exposure during the veteran's 
period of service.  

In a May 1998 letter, W. Scott Kellogg, M.D., stated that the 
veteran suffered from myelodysplastic syndrome which was 
previously known as preleukemia.  He noted that "[i]t [was] 
a well known fact that exposure to this type of radiation 
puts one at increased risk of hematologic malignancy such as 
multiple myeloma, myelodysplasia and acute leukemia."  He 
further noted that the veteran had no other risks for 
developing the disease.  

In a June 1998 letter, Paul F. Poulin, M.D., noted that the 
veteran had had a history of preleukemia or myelodysplasia 
since approximately July 1997.  Dr. Poulin discussed the 
veteran's disease and stated that "[t]his type of 
abnormality [was] seen in people who [had] had previous 
chemical [and] radiation exposure in the past."  

In a June 1998 letter, Richard M. Stone, M.D., stated that 
"it [was] known that myelodysplastic syndromes occurred with 
increased frequency in patients who [had] been exposed to . . 
. military radiation."  Dr. Stone opined that it was 
possible that the veteran's "current myelodysplastic 
syndrome, albeit with a very prolonged incubation period, 
could be due to exposure to ionizing radiation due to fallout 
extant in the Japanese city at that time."  

At an October 1998 personal hearing, the veteran's testimony 
primarily addressed the question of whether he had been 
exposed to radiation in service.  He did state, however, that 
he did not begin to have symptoms of his disease until 
approximately February 1997.  

Fairly voluminous medical treatment records have been 
associated with the claims folder.  The records include 
treatment of the myelodysplastic disorder as well as a 
considerable number of other ailments.  

In a May 1999 letter, Dr. Poulin again noted the veteran's 
two-year history of preleukemia and refractory anemia.  He 
stated that this was a bone marrow condition which was 
occasionally associated with toxic chemical and radiation 
exposure.  He noted that the veteran had a history of 
radiation exposure related to atomic fallout during World War 
II.  He stated that the veteran "[might] very well have 
radiation induced preleukemia."  

In an April 2000 letter, the Defense Special Weapons Agency 
(hereinafter DSWA) confirmed that the veteran was a member of 
the occupation forces in Japan following World War II.  DSWA 
noted that the veteran was transferred from Sasebo to 
Yokosuka, which would have taken him through Hiroshima.  It 
was reported that, using all possible worst case assumptions, 
the maximum possible radiation dose that might have been 
received from external radiation, inhalation and ingestion 
was less than one rem.  

In accordance with regulatory requirements, the RO forwarded 
the case to the Director of Compensation and Pension Service.  
In an August 2000 memorandum, the Chief Public Health and 
Environmental Hazards Officer responded to a request for 
review of the veteran's record by noting that the veteran's 
exposure to doses of ionizing radiation during service had 
been less than one rem.  It was noted that exposure to 3.3 
rads or less at age 17 provided a 99 percent credibility that 
there was no reasonable possibility that it was as likely as 
not that leukemia appearing 20 or more years after exposure 
was related to ionizing radiation.  CIRRPC Science Panel 
Report Number 6, 1988.  Citing Mettler and Upton, Medical 
Effects of Ionizing Radiation, 119 (2d ed. 1995), the 
physician noted that there was an increased risk for leukemia 
from doses over 10 rads.  The physician concluded that it was 
unlikely that the veteran's preleukemia could be attributed 
to exposure to ionizing radiation in service.  

In an August 2000 letter, the VA Compensation and Pension 
Service Director agreed with the medical opinion from the 
Under Secretary for Health.  

The Compensation and Pension Service Director stated that, as 
a result of the medical opinion, and following review of the 
evidence in its entirety, it was his opinion that it was 
unlikely that the veteran's disability resulted from exposure 
to ionizing radiation in service.  





Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  

Although the evidence does show that the veteran participated 
in a "radiation-risk activity" as defined by the applicable 
regulation, myelodysplastic syndrome is not one of the 
specified presumptive diseases.  Thus, the veteran's 
myelodysplastic syndrome cannot be service connected on a 
presumptive basis under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  

Service connection, however, may also be established for 
disabilities deemed as potentially "radiogenic" diseases 
pursuant to 38 C.F.R. § 3.311.  As the RO has noted, 
myelodysplastic syndrome is not a listed radiogenic disease 
under 38 C.F.R. § 3.311(b)(2).  The term "radiogenic 
disease" is defined as "a disease that may be induced by 
ionizing radiation."  Id.  If a claim is based on a disease 
other than one of the listed diseases, VA shall nevertheless 
consider the claim under the provisions of 38 C.F.R. § 3.311 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

The demonstration of a potentially radiogenic disease and 
exposure to ionizing radiation during service does not 
necessarily establish entitlement to service connection.  All 
relevant factors, including the amount of radiation exposure, 
must be considered in determining whether the record supports 
the contended etiologic relationship.  

It is pertinent to note in this regard that no medical 
evidence has been submitted to suggest that myelodysplastic 
syndrome developed while the veteran was serving on active 
duty or until many years thereafter.  Neither the veteran nor 
his representative has contended otherwise.  

The evidence of myelodysplastic syndrome was first 
demonstrated many years after the veteran's separation from 
service.  

Following review of the entire evidence of record, it is the 
Board's judgment that the preponderance of the evidence is 
against the veteran's claim of service connection.  In 
support of this conclusion, the Board does note initially 
that there is somewhat conflicting medical evidence of 
record.  On the one hand, Drs. Kellogg, Stone and Poulin have 
all noted that myelodysplasia could be caused by exposure to 
radiation.  Although they certainly raised the possibility 
that the veteran's myelodysplastic syndrome could have been 
caused by his exposure to radiation in service, none of them 
opined whether it was as likely as not that the veteran's 
disease was due to his actual radiation exposure.  

On the other hand, the opinion of the Chief Public Health and 
Environmental Hazards Officer, which was based on 
quantitative analysis, is against the veteran's claim.  As it 
specifically considers the dose estimate for the veteran and 
the quantitative analyses in recent scientific studies, the 
Board has given great weight to this well-reasoned medical 
opinion.  

For the foregoing reasons, the Board concludes that service 
connection for myelodysplastic syndrome is not warranted.  



ORDER

Service connection for myelodysplastic syndrome is denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

